          Case 1:20-cv-03315-ER Document 49 Filed 05/26/20 Page 1 of 1
  MEMO ENDORSED




By ECF                                                                May 26, 2020

The Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

       Re: Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

       This firm is counsel to Petitioners in this action. I write pursuant to paragraph I.A of
Your Honor’s Individual Practices and Section 6 of the Court’s ECF Rules and Instructions
concerning Petitioners’ Motion for a Preliminary Injunction, which is due to be filed later today.

       As an initial matter, given the complexity of the issues presented, Petitioners respectfully
request leave to file a memorandum of law of up to 30 pages. The Government consents to this
request.

         In addition, Petitioners’ papers will include certain discovery documents relating to
prison operations that the Government has designated as Protected Information under the
Protective Order in this case (ECF No. 29). We respectfully request that the Court permit us to
file the materials in question, which will include photographs and potentially internal memos and
policy documents, under seal. See, e.g., Richards v. Cox, 2019 WL 2518110, *1 (D. Nev. June
18, 2019) (permitting sealing of certain internal documents concerning prison operations); Clark
v. U.S., 2012 WL 13072110, *1 (N.D. Ga. May 17, 2012) (permitting sealing of certain BOP
policy documents).

        Pursuant to Rules 6.4 and 18.1 of the Court’s ECF Rules and Instructions, our
understanding is that, upon entry of a sealing order, we ordinarily would be required to deliver an
envelope containing paper copies of this letter and the proposed-to-be-sealed documents to the
court’s depository box located in the lobby of the 500 Pearl Street courthouse. We would be
grateful if Your Honor would consider obviating such a submission by ordering that Petitioners
may file the materials under seal electronically through the ECF system or by email delivery to
chambers.
 The application  is GRANTED.
        We appreciate            The petitioners
                         the Court’s             may of
                                      consideration  filethese
                                                          a    requests.
 memorandum of law of up to 30 pages. The petitioners may also file
 discovery documents designated as Protected Information under
 seal. The petitioners are directed to do so via ECF and need not do
                                                                         Respectfully submitted,
 so via physical delivery.
                                                                      s/ Arlo Devlin-Brown



         May. 26, 2020
